Citation Nr: 1041522	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar 
strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2008, a statement of the case 
was issued in March 2009, and a substantive appeal was received 
in March 2009.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran underwent VA examinations in 
October 2007.  He has advanced contentions as to the inadequacy 
of the examinations.  The Board's review of the examination 
reports shows them to be rather detailed with information 
furnished regarding pertinent rating criteria. 

However, the Veteran has also reported that his disabilities have 
gotten worse since the examinations.  While a new examination is 
not required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that a 
new examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA spine examination for the purpose of 
determining the current severity of his 
thoracolumbar strain.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any special tests deemed 
medically advisable should be conducted.  
Range of motion testing should be 
conducted, and if possible, the examiner 
should report (in degrees) the point in 
range of motion testing where motion is 
limited by pain.  If possible, the examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination, including during flare-ups.
 
2.  The RO should schedule the Veteran for 
an appropriate VA examination for the 
purpose of determining the current severity 
of his rhinitis.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any special tests deemed 
medically advisable should be conducted.  

The examiner should specifically report 
whether or not there are polyps.  The 
examiner should also report whether there 
is greater than 50 percent obstruction of 
the nasal passage on both sides, or 
complete obstruction on one side. 

3.  The RO should then review the expanded 
record and determine if higher ratings are 
warranted.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


